Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (US 20190287728 A1) hereafter referred to as Cho .
In regard to claim 1 Cho teaches a device [see Fig. 2 see paragraph 0037] comprising:
a first layer [102 “the plurality of sheets 100 constituting the laminate 1000 may be formed by using dielectric materials”] comprising a first material; 
a second layer [101] comprising a second material; and
a plurality of electrodes [see 4200, 4100, 201, 202 see paragraph 0051 “external electrodes 4000 (4100 and 4200)” “internal electrodes 200” ] making an electrical contact to the first layer and an electrical contact to the second layer, 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20200006412 A1) hereafter referred to as Li . Nukada et al. (US 20190225754 A1) hereafter referred to as Nukada is provided as evidence. Habib (see PTO-892) is provided as evidence.
In regard to claim 1 Li teaches a device [see Fig. 2 see paragraph 0019-0024 “When light 214 (FIG. 2) impinges on the pixel circuit structure 200, photons with enough energy are absorbed in the 
a first layer [“absorber layer 210 of CIGS material” ] comprising a first material; 
a second layer [“hole blocking layer may be comprised of Ga.sub.2O.sub.3 or ZnO and the like” ] comprising a second material; and
a plurality of electrodes [“photodiode 206 also includes a bottom electrode 208 and a top electrode 212”] making an electrical contact to the first layer and an electrical contact to the second layer, 
but does not specifically teach wherein a dielectric constant of the first material is at least two times greater than a dielectric constant of the second material.
However, see as evidence Nukada paragraph 0085 “zinc oxide (heat conductivity: about 25 W/(mK), relative dielectric constant: about 8.3”.
See as evidence Habib Fig. 5 for dielectric constant of CIGS at higher Ga.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein a dielectric constant of the first material is at least two times greater than a dielectric constant of the second material", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 
In regard to claim 2 Li teaches wherein the second material [see ZnO see title “IMAGE SENSOR SEMICONDUCTORS” ] is a semiconductor material.
In regard to claim 3 Li teaches wherein the electrical contact [see paragraph 0019-0024 “When light 214 (FIG. 2) impinges on the pixel circuit structure 200, photons with enough energy are absorbed in the absorber layer 210, creating a charge condition with electrons at the top electrode 212 and holes at the bottom electrode 208” “absorber layer 210 of CIGS material” is p-type “CIGS material has a 
In regard to claim 4 Li teaches wherein the device [see paragraph 0020 “photodiode with an absorber layer of CIGS” “When light 214 (FIG. 2) impinges on the pixel circuit structure 200, photons with enough energy are absorbed in the absorber layer 210, creating a charge condition with electrons at the top electrode 212 and holes at the bottom electrode 208”] is a current rectifying device, a photodetector, or a heterojunction.
In regard to claim 7 Li does not specifically teach wherein a conduction band offset for the first material and the second material is less than 0.5 eV.
However the materials are known, the material properties are known including for CIGS at varying Ga.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein a conduction band offset for the first material and the second material is less than 0.5 eV", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233
In regard to claim 8 Li does not specifically teach wherein a valence band offset for the first material and the second material is less than 0.5 eV  .
However the materials are known, the material properties are known including for CIGS at varying Ga.
wherein a valence band offset for the first material and the second material is less than 0.5 eV", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233
In regard to claim 9 Li teaches wherein upon application of a forward bias, one or more carriers are [it is a diode, see paragraph 0020 “photodiode with an absorber layer of CIGS”] transported between the first layer and the second layer.
In regard to claim 10 Li does not specifically teach wherein upon application of a reverse bias, an electric field intensity in the first material is lower than an electrical field intensity in the second layer.
However it is noted that the field intensity depends on the doping and that the hole blocking layer is also for transporting electrons i.e. it is also a contact layer for the electrode, thus higher doping gives lower resistance for electron flow.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein upon application of a reverse bias, an electric field intensity in the first material is lower than an electrical field intensity in the second layer", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Mohammed et al. (US 20150129876 A1) hereafter referred to as Mohammed.
In regard to claim 5 Li does not specifically teach wherein the second material is doped with a p-type or an n-type dopant.

Thus it would be obvious to modify Li to include doping i.e. to include that wherein the second material is doped with  an n-type dopant.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that doping increases transport of electrons.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lee et al. (US 20140166107 A1) hereafter referred to as Lee.
In regard to claim 6 Li teaches  further comprising: a  contact [“bottom electrode 208”] formed on the first layer; and an electrical contact [see Li paragraph 0022 “top electrode 212”] formed on the second layer 
but does not specifically teach a metal Schottky contact formed on the first layer .
See Lee paragraph 0077, 0078 “In some embodiments, the electron reflector material(s) layer 605 promotes majority carrier transport by forming an ohmic Schottky contact with the back contact metal layer 606 at the valence band (e.g. MoSe.sub.2--Mo back contact for a CIGS solar cell) such that a thin tunneling barrier is formed thereby promoting majority carrier transport”.
Thus it would be obvious to modify Li to include that bottom electrode 208 forms a metal Schottky contact i.e. to include a metal Schottky contact formed on the first layer.
Thus it would be obvious to combine the references to arrive at the claimed invention.
.


Claim 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Mohammed et al. (US 20150129876 A1) hereafter referred to as Mohammed. Nukada is provided as evidence. Habib is provided as evidence.
In regard to claim 11 Li teaches a device [see Fig. 2 see paragraph 0019-0024 “When light 214 (FIG. 2) impinges on the pixel circuit structure 200, photons with enough energy are absorbed in the absorber layer 210, creating a charge condition with electrons at the top electrode 212 and holes at the bottom electrode 208”] comprising:
a first layer [“absorber layer 210 of CIGS material” “CIGS material has a gallium mole fraction of approximately 35% to approximately 70% with reduced dark current”] comprising a first material;
a second layer [“an n-type layer may be interposed between the hole blocker layer and the absorber layer 210. The n-type layer may include a Ga.sub.2O.sub.3:Sn layer or Zn(O,S) layer and the like”] comprising a second material having a conduction band offset [see that it is a p-n junction of dissimilar materials, see paragraph 0019, 0020 “CIGS material is doped with antimony (Sb)” “photodiode with an absorber layer of CIGS” see Habib Table 1, Fig. 3 as evidence] or a valence band offset with respect to the first material; and
a third layer comprising a third material [see hole blocking but conducts electrons i.e. n-type layer under broadest reasonable interpretation “hole blocking layer may be comprised of Ga.sub.2O.sub.3 or ZnO and the like”] having a  semiconductor material, 
but does not specifically teach wherein the first material has a dielectric constant that is at least two times higher than the third material and that third material is n-type or p type doped.

Thus it would be obvious to modify Li to include doping i.e. to include that third material is n-type doped.
The motivation is that doping increases transport of electrons.
Li and Mohammed as combined does not specifically teach wherein the first material has a dielectric constant that is at least two times higher than the third material .
However, see as evidence Nukada paragraph 0085 “zinc oxide (heat conductivity: about 25 W/(mK), relative dielectric constant: about 8.3”.
See as evidence Habib Fig. 5 for dielectric constant of CIGS at higher Ga.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein the first material has a dielectric constant that is at least two times higher than the third material", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 
In regard to claim 12 Li and Mohammed as combined teaches wherein the third material [see ZnO see title “IMAGE SENSOR SEMICONDUCTORS”] is a semiconductor material.
In regard to claim 13 Li and Mohammed as combined teaches wherein the first material [see the generated hole electrons drift in the field “When light 214 (FIG. 2) impinges on the pixel circuit structure 200, photons with enough energy are absorbed in the absorber layer 210, creating a charge condition 
In regard to claim 14 Li and Mohammed as combined teaches wherein the device comprises [see paragraph 0020 “photodiode with an absorber layer of CIGS” “When light 214 (FIG. 2) impinges on the pixel circuit structure 200, photons with enough energy are absorbed in the absorber layer 210, creating a charge condition with electrons at the top electrode 212 and holes at the bottom electrode 208”] a current rectifying device, a photodetector, or a heterojunction.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Mohammed as combined and further in view of Lee .
In regard to claim 15 Li and Mohammed as combined teaches further comprising: a  contact  [“bottom electrode 208”] formed on the first layer; and an ohmic contact [see Li paragraph 0022 “top electrode 212”, see Li does not suggest that it is not ohmic (such as Schottky) ] formed on the third layer,
but does not specifically teach a metal Schottky contact  formed on the first layer.
See Lee paragraph 0077, 0078 “In some embodiments, the electron reflector material(s) layer 605 promotes majority carrier transport by forming an ohmic Schottky contact with the back contact metal layer 606 at the valence band (e.g. MoSe.sub.2--Mo back contact for a CIGS solar cell) such that a thin tunneling barrier is formed thereby promoting majority carrier transport”.
Thus it would be obvious to modify Li to include that bottom electrode 208 forms a metal Schottky contact i.e. to include a metal Schottky contact  formed on the first layer.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to obtain reflection and also promote majority carrier transport.

Claim 16, 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Sekiguchi et al. (US 20100123812 A1) hereafter referred to as Sekiguchi. Nukada is provided as evidence. Habib is provided as evidence.
In regard to claim 16 Li teaches a device [see Fig. 2 see paragraph 0019-0024 “When light 214 (FIG. 2) impinges on the pixel circuit structure 200, photons with enough energy are absorbed in the absorber layer 210, creating a charge condition with electrons at the top electrode 212 and holes at the bottom electrode 208”] comprising:
a first layer [“absorber layer 210 of CIGS material” “CIGS material has a gallium mole fraction of approximately 35% to approximately 70% with reduced dark current”] comprising  of a first material; 
a second layer [“an n-type layer may be interposed between the hole blocker layer and the absorber layer 210.  The n-type layer may include a Ga.sub.2O.sub.3:Sn layer or Zn(O,S) layer and the like” see title “IMAGE SENSOR SEMICONDUCTORS”] comprising a second semiconductor material; and
a third layer [see hole blocking i.e. n-type layer “hole blocking layer may be comprised of Ga.sub.2O.sub.3 or ZnO and the like” see title “IMAGE SENSOR SEMICONDUCTORS”] comprising a third semiconductor material.
Li does not specifically teach wherein a dielectric constant of the first material is at least two times greater than a dielectric constant of the second material.
Li does not teach that the first layer is comprising a plurality of plugs.
See Sekiguchi Fig. 3 see the shape of CIGS is like plugs, because there a plurality of separate elements.
Thus it would be obvious to modify Li to include that the first layer is comprising a plurality of plugs.
The motivation is to have a  plurality of separate elements.

However, see as evidence Nukada paragraph 0085 “zinc oxide (heat conductivity: about 25 W/(mK), relative dielectric constant: about 8.3”.
See as evidence Habib Fig. 5 for dielectric constant of CIGS at higher Ga.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein a dielectric constant of the first material is at least two times greater than a dielectric constant of the second material ", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 
In regard to claim 17 Li and Sekiguchi as combined teaches wherein [“an n-type layer may be interposed between the hole blocker layer and the absorber layer 210.  The n-type layer may include a Ga.sub.2O.sub.3:Sn layer or Zn(O,S) layer and the like” see title “IMAGE SENSOR SEMICONDUCTORS” “hole blocking layer may be comprised of Ga.sub.2O.sub.3 or ZnO and the like”] the second material and the third material are semiconductor materials.
In regard to claim 19 Li and Sekiguchi as combined teaches wherein the device [see paragraph 0020 “photodiode with an absorber layer of CIGS” “When light 214 (FIG. 2) impinges on the pixel circuit structure 200, photons with enough energy are absorbed in the absorber layer 210, creating a charge condition with electrons at the top electrode 212 and holes at the bottom electrode 208”] comprises a current rectifying device, a photodetector, or a heterojunction.
In regard to claim 20 Li and Sekiguchi as combined teaches wherein one or more carriers are transported  [see paragraph 0020 “photodiode with an absorber layer of CIGS” “When light 214 (FIG. 2) impinges on the pixel circuit structure 200, photons with enough energy are absorbed in the absorber .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Kim (US 20150137836 A1) paragraph 0026 “metal oxide semiconductor may be made of at least one of SnO.sub.2, TiO.sub.2, ZnO, CuO, NiO, CoO, In.sub.2O.sub.3, WO.sub.3, MgO, CaO ...”.
Cheng (US 20190267498 A1) teaches a device [see Fig. 3A see paragraph 0057 “the photo-detecting apparatus 300a includes a N-type region 307 on the surface 302ss, and a dielectric layer 312 formed between the germanium-based light absorption material 302 and the semiconductor substrate 304, and a through silicon via (TSV) 314”] comprising:
a first layer [“high-K dielectric material”] comprising a first material; 
a second layer [“germanium-based light absorption material 302”] comprising a second material; and
a plurality of electrodes making an electrical contact [314 exerts electric field through the dielectric 312 “a dielectric layer 312 is arranged between a metal (via 314) and semiconductor (germanium-based light absorption material 302), which forms a MOS-like structure”] to the first layer and an electrical contact [“readout metal line 308a, 308b are respectively electrically coupled to the N-type regions 301a, 301b on the surface 202s”] to the second layer, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818